Case 18-34808-SLM   Doc 989    Filed 07/13/20 Entered 07/13/20 09:56:04   Desc Main
                              Document      Page 1 of 5
Case 18-34808-SLM   Doc 989    Filed 07/13/20 Entered 07/13/20 09:56:04   Desc Main
                              Document      Page 2 of 5
Case 18-34808-SLM   Doc 989    Filed 07/13/20 Entered 07/13/20 09:56:04   Desc Main
                              Document      Page 3 of 5
Case 18-34808-SLM   Doc 989    Filed 07/13/20 Entered 07/13/20 09:56:04   Desc Main
                              Document      Page 4 of 5
Case 18-34808-SLM   Doc 989    Filed 07/13/20 Entered 07/13/20 09:56:04   Desc Main
                              Document      Page 5 of 5
